NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

WILLIAM C. ROUTENBERG,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-3907
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Joseph Bulone,
Judge.


PER CURIAM.

             Affirmed. See Fla. R. Crim. P. 3.801(b); Stovall v. Cooper, 860 So. 2d 5

(Fla. 2d DCA 2003) (en banc); Stokes v. State, 851 So. 2d 788 (Fla. 2d DCA 2003);

Brown v. State, 793 So. 2d 27 (Fla. 2d DCA 2001); Brito v. State, 194 So. 3d 522 (Fla.

3d DCA 2016).



KHOUZAM, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.